William Harris plaint. agt Ephraim Turner Deft in an action of the case for not paying unto him the sd Harris the Summe of Fifteen pound Sixteen Shillings and three pence in mony due upon ballance of Account owned 8s underwritt by sd Turner as may bee made to appeare with all due damages according to attachmt datd October. 24° 1676. . . . The Jury . . . found for the plaintiffe Fifteen pounds Sixteen Shillings three pence mony 8s costs of Court allowed by the Court Fifteen Shillings & two pence; The Deft appealed from this judgement unto the next Court of Assistants 8s himselfe principall in Sixteen pounds 8s Hudson Leverett & John Pease Sureties in Eight pounds apeice acknowledged themselves respectiuely bound ... on condition the sd Ephraim Turner should prosecute his appeale . . .
[ See Records of Court of Assistants, i. 83.]